       Case 1:19-cv-01073-EAW Document 20 Filed 09/12/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NEW YORK


SERVICE EMPLOYEES
INTERNATIONAL UNION LOCAL
200UNITED, and
SERVICE EMPLOYEES
INTERNATIONAL UNION,

             Plaintiffs,                     Case No.: 1:19-cv-01073-WMS

v.
                                             Hon. William M. Skretny (USDJ)
DONALD J. TRUMP, President of the United
States of America; MARGARET
WEICHERT, Acting Director of the Office of
Personnel Management; and UNITED
STATES OFFICE OF PERSONNEL
MANAGEMENT,

             Defendants.



     PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY
                            INJUNCTION




       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
            Case 1:19-cv-01073-EAW Document 20 Filed 09/12/19 Page 2 of 5



TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE THAT, pursuant to Federal Rule of Civil Procedure 65, and

Local Rules 7 and 65 for the United States District Court for the Western District of New York,

Plaintiffs Service Employees International Union Local 200United and Service Employees

International Union will and hereby do move this Court for an Order granting a preliminary

injunction to restrain and enjoin Defendants the United States Office of Personnel Management

(“OPM”) and Margaret Weichert, in her official capacity as OPM Acting Director; and their

officers, agents, subordinates, employees, and attorneys, and those persons in active concert or

participation with them or acting at their or the President’s direction through his orders, from

giving any effect to or otherwise taking any action to implement or enforce Executive Order No.

13,836, 83 Fed. Reg. 25329 (May 25, 2018); Executive Order No. 13,837, 83 Fed. Reg. 25335

(May 25, 2018); and Executive Order No. 13,839, 83 Fed. Reg. 25343 (May 25, 2018) (together,

the “Executive Orders”).

       The grounds for this Motion for Preliminary Injunction are as follows:

       1.       This Court should exercise its discretion to maintain the status quo pending

resolution of the legality of the challenged Executive Orders, because the balance of relevant

factors strongly supports entering preliminary equitable relief.

       2.       Plaintiffs are likely to prevail on their claims that the Executive Orders and the

agency action necessary to implement these Orders are both procedurally and substantively

unlawful in violation of the Administrative Procedures Act, 5 U.S.C. §553 and §706, and

therefore should be: 1) held unlawful and “set aside” pursuant to 5 U.S.C. §553 and §706(2)(D)

as “without observance of procedures required by law” for failure to comply with required

notice-and-comment rulemaking under 5 U.S.C. §553; and 2) held unlawful and “set aside”


                                             1
            PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
            Case 1:19-cv-01073-EAW Document 20 Filed 09/12/19 Page 3 of 5



pursuant to 5 U.S.C. §706(2)(A) and (C) as “not in accordance with law” and “in excess of

statutory jurisdiction” because the challenged Orders violate, undermine, and otherwise attempt

to re-write the requirements of the Civil Service Reform Act, 5 U.S.C. §1101, et seq., including

the Federal Service Labor Management Relations Statute, 5 U.S.C. §7101, et. seq. Plaintiffs are

therefore likely to succeed on their claim that implementation of these Orders by OPM and the

President’s subordinate agencies at the direction of the President and OPM will violate the

Administrative Procedures Act.

       3.       Implementation of these Executive Orders by OPM, and by federal agencies at the

direction of OPM, without the notice-and-comment rulemaking required by 5 U.S.C. §553, is

imminent;

       4.       The imminent implementation of these Executive Orders will nullify employee

statutory rights and greatly upset the careful balance of federal labor-management relations

created by Congress and that has been in effect for over 40 years since the CSRA was enacted in

1978, causing imminent irreparable harm to Plaintiffs and the federal employees they represent

and the public interest. The harm to Plaintiffs and the employees they represent, and the public

interest, cannot be corrected by later success on the merits.

       5.       No corresponding harm will be caused to Defendants by maintaining the status

quo system of federal employee rights and labor-management relations that has been in place for

over 40 years, and because Defendants have a strong interest in complying with the law.

       6.       The balance of hardships thus weighs strongly in favor of maintaining the status

quo by enjoining implementation of these Executive Orders by OPM, and the federal agencies at

the direction of OPM, pending resolution of Plaintiffs’ claims.




                                             2
            PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
         Case 1:19-cv-01073-EAW Document 20 Filed 09/12/19 Page 4 of 5



       This motion is based upon this Notice of Motion; the accompanying Memorandum in

Support of Plaintiffs’ Motion for Preliminary Injunction; Declaration of SEIU Local 200U

President Scott Phillipson; Declaration of Don Woodworth; Declaration of Michelle Healy;

Declaration of Danielle Leonard; Proposed Order; the complete files and records of this action;

and on such other argument or evidence as may be presented at or before the time of the hearing.

Pursuant to Local Rule 7(a)(1), Plaintiffs hereby give notice that they intend to file a Reply in

support of their Motion.



Respectfully submitted,

Dated: September 12, 2019                             By: /s/ Danielle Leonard

                                                      DANIELLE LEONARD (pro hac vice)
                                                      BARBARA J. CHISHOLM (pro hac vice)
                                                      MEGAN WACHSPRESS (pro hac vice)
                                                      ALTSHULER BERZON LLP
                                                      177 Post Street, Suite 300
                                                      San Francisco, CA 94108
                                                      Tel: (415)421-7151 (office)
                                                      dleonard@altber.com
                                                      bchisholm@altber.com
                                                      mwachspress@altber.com

                                                      NICOLE G. BERNER, General Counsel
                                                      (pro hac vice)
                                                      CLAIRE PRESTEL, Associate General
                                                      Counsel (pro hac vice)
                                                      Service Employees International Union
                                                      1800 Massachusetts Avenue, NW
                                                      Washington, DC 20036
                                                      Tel: (202) 730-7468
                                                      nicole.berner@seiu.org
                                                      claire.prestel@seiu.org




                                          3
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
Case 1:19-cv-01073-EAW Document 20 Filed 09/12/19 Page 5 of 5



                                    CATHERINE CREIGHTON
                                    CREIGHTON, JOHNSEN & GIROUX
                                    1103 Delaware Avenue
                                    Buffalo, NY 14209
                                    Tel: 716-854-0007
                                    ccreighton@cpjglaborlaw.com

                                    MAIREAD E. CONNOR
                                    LAW OFFICES OF MAIREAD E.
                                    CONNOR, PLLC
                                    White Memorial Building, Suite 204
                                    100 E. Washington St.
                                    Syracuse, New York 13202
                                    Tel: (315) 422-6225
                                    mec@connorlaborlaw.com

                                    Attorneys for Plaintiffs SEIU LOCAL 200U
                                    and SEIU




                                 4
PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
